Citation Nr: 1112841	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  03-25 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for residuals of injury to the left hand.

2.  Entitlement to service connection for residuals of injury to the left hand.

3.  Entitlement to higher initial ratings for post-traumatic stress disorder (PTSD), rated 50 percent prior to December 14, 2004, and 70 percent on that date.

4.  Entitlement to a separate compensable initial rating for dysthymic disorder.

5.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of  America

WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1969 to March 1972.

This matter arises to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied an application to reopen a claim for service connection for residuals of injuries to the left hand and denied service connection for a psychiatric disability.  This appeal also arises from a December 2003 RO rating decision that granted service connection for PTSD and assigned a 50 percent rating effective January 31, 2001.  The Veteran appealed for service connection for residuals of left hand injuries, for service connection for psychiatric disability other than PTSD, and for an initial PTSD rating greater than 50 percent.  

In October 2004, the Board denied the application to reopen service connection for residuals of injuries to the left hand and remanded the remaining two issues for development.  In October 2006, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that part of the October 2004 Board decision that denied an application to reopen service connection for the left hand injuries.  In September 2008, the Board remanded the case for development.  

In March 2010, VA's Appeals Management Center (hereinafter: AMC) granted a 70 percent rating for PTSD effective from December 14, 2004.  In that decision, the AMC granted separate service connection for dysthymic disorder by simply re-characterizing the PTSD disability as PTSD and dysthymic disorder.  The Veteran's representative submitted an informal hearing presentation in February 2011 that indicates disagreement with the initial dysthymic disorder rating.  This informal hearing presentation meets all the requirements of a notice of disagreement (hereinafter: NOD).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; Gallegos v Gober, 14 Vet. App. 50 (2000).  Thus, the initial rating for dysthymic disorder has been added to page 1 to reflect that the Board has assumed jurisdiction over it.  Because the representative filed a timely NOD, VA is obligated to issue a statement of the case (hereinafter: SOC).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board remanded the case for development in September 2008.  Since then, the United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The March 2009 VA examining clinical psychologist stated that PTSD would preclude employment.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to adjudicate this claim.

The initial rating assigned for dysthymic disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1996, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for residuals of injury to the left hand and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the May 1996 decision and it became final.

3.  Evidence received at the RO since the May 1996 RO rating decision is so significant that it must be considered in order to fairly decide the merits of the claim.  

4.  Deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences in the handling of an explosive device in Vietnam in November 1969 is not shown.

5.  PTSD has been manifested throughout the appeal period by total occupational and social impairment, impaired judgment and insight, occasional suicidal and homicidal ideations, acute exacerbations of paranoid schizophrenia, suspiciousness, and nervousness.  

6.  The evidence does not contain factual findings that demonstrate distinct time periods in which PTSD exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  


CONCLUSIONS OF LAW

1.  The May1996 RO rating decision, which denied service connection for service connection for residuals of injury to the left hand, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for residuals of injury to the left hand a nervous condition, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Injury to the left hand, including partial amputation of the middle, ring, and little fingers, was incurred in active military service and is not due to the Veteran's misconduct.  U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1 (m) (n), 3.102, 3.301, 3.303 (2010).

4.  The criteria for an initial 100 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with the remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting in full the benefits sought by the claimant, any error with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence for Service Connection for Residuals of Injury to the Left Hand 

The relevant evidence of record at the time of a September 1996 RO rating decision consists of service treatment records (STRs), service personnel records, and the Veteran's claim and statements, as discussed below.  

The STRS contain an Army Medical Board proceeding that found the Veteran unfit for further military service after evaluating his left hand.  The hand suffered injuries in Vietnam in November 1969.  A detonator had exploded in his hand, causing amputation of three fingers and other left hand and finger injuries.  The Veteran, an Army medic who had already earned the Silver Star Medal for valorous acts in combat, did not incur this particular injury while engaged in combat.  One clinical report notes, however, that the explosive device appeared to be a booby trap that had been placed in the Veteran's hooch.  Thus, enemy activity is suspected.

An April 24, 1970-dated physical evaluation board report contains three diagnoses: 

1). Multiple fragment wounds of left hand, treated, healed.  
LOD:  Yes. 
Not unfitting

2). Traumatic amputation, left little finger, at distal interphalangeal joint, ring finger at the proximal interphalangeal joint, and of the little finger at the distal interphalangeal joint.

3). Unfavorable ankylosis of the proximal interphalangeal joint, of the left middle finger, secondary to Dg #1 and #2. 
LOD: Yes.  

A DA Form 1361, Recommended Findings Of Physical Evaluation Board, dated May 6, 1970, indicates that the left hand disability "was" the proximate result of performance of military service; that it "was not" due to misconduct, or willful negligence, or incurred during a period of unauthorized absence; and, that it "was not" the result of armed conflict, but "was" caused by an instrumentality of war.  The report notes that line-of-duty is assumed, but that these findings are void if a final line-of-duty determination is "No."  

Although the above report, in diagnosis #2, twice mentions amputation of the left little finger and does not mention amputation of the middle finger, other reports reflect amputation of the left middle finger at the distal interphalangeal joint, as well as amputation of the left ring finger and little finger.  Other reports note soft tissue loss in the remnants of the amputated fingers and nerve injury to the index finger

An SG (Surgeon General) Form 84, Clinical Record Cover Sheet, dated July 17, 1970, and signed by an Army administrative officer and countersigned by an Army Medical Corps officer notes that the Veteran had been AWOL (absent without leave) since July 7, 1970.  The form notes residuals of three amputated left fingers and favorable line-of-duty determinations for each.  

A message from The Adjutant General's Office (TAGO) Washington, D.C., dated July 23, 1970, reflects the following:

The determination IN LINE OF DUTY is disapproved.  The evidence shows that subject handled an explosive in a highly negligent manner and in disregard of its dangerous qualities.  Therefore, it is held by the Department of the Army that the injury was incurred NOT IN LINE OF DUTY-DUE TO OWN MISCONDUCT.

In his original August 1972 claim, the Veteran reported to VA that in Vietnam on November 7, 1969, he saw an explosive detonator on his table.  He picked it up and carried it next door.  It exploded in his hand.  He added that no intoxicant of any type was involved.  

In October 1972, the RO denied the service connection claim, having determined that the injuries were the result of willful misconduct and not incurred in the line-of-duty.  The RO cited Veterans Administration Regulation 1001 (n), which states that willful misconduct means an act following deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard toward the probable consequences.  The RO concluded that the Veteran had full knowledge of the consequences of his act.  The RO issued a rating decision noting the above findings and notice of appeal rights.  The Veteran did not appeal.  The decision became final. 

In August 1983, the Veteran requested that the claim be reopened.  He reiterated the facts of the case, adding that he picked up the device that he found in his room knowing that it was an explosive detonator, but not knowing that it would explode when handled.  

In September 1983, the RO issued a decision letter that reflects that no new and material evidence had been submitted.  The letter contains a notice of appeal rights, but the Veteran did not appeal.  The decision therefore became final.

In March 1996, the Veteran requested that the claim be reopened.  He submitted a copy of a combat citation that he received for action in South Vietnam in September 1969.  He submitted a narrative of events surrounding the left hand injury in November 1969.  He reported that he picked up the explosive device he found in his hooch out of concern for the safety of others and himself.  

In May 1996, the RO notified the Veteran that new and material evidence was needed to reopen his claim.  The decision notes that the evidence recently received simply duplicated earlier-considered evidence.  The RO included notice of appeal rights, but the Veteran did not appeal.  Thus, the rating decision became final absent further timely appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2010).

38 C.F.R. § 3.156(a) (2010) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  

The application to reopen the service connection claim in this appeal was received in January 2001, prior to the effective date of the revision and must be evaluated using the earlier-more liberal-version of the regulation, which states that new and material evidence is evidence that has not been previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant and that, by itself, or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  Also of relevance is the recent holding of Shade v. Shinseki, 24 Vet. App. 110 (2010), wherein the Court stressed that new and material evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must review the evidence submitted since the final May 1996 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim, or whether it results in a more complete record for evaluating the service connection claim, or whether it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The evidence submitted since the May 1996 RO decision includes testimony offered before the undersigned Veterans Law Judge.  At a July 2004 hearing, the Veteran testified that at the time of the left hand injury, his state of mind might have been impaired, in essence, that he lacked the mental capacity to engage in deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of the probable consequences.  

This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides a critical missing element for service connection, that of a defense against a finding of willful misconduct under 38 C.F.R. §§ 3.1 (m). (n), 3.301 (a), (b), (c).  Thus, the Board concludes that the newly submitted evidence is new and material, because when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, it is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.

Following the October 2004 hearing, the Board immediately remanded the case to obtain a medical opinion addressing whether mental impairment existed in November 1969.  A March 2009 VA compensation examination report addresses this question.  The March 2009 VA compensation examination report therefore is also new and material evidence, as it is so significant that it must be considered in order to fairly decide the merits of the claim.  Because new and material evidence has been submitted, the claim for service connection for residuals of injury to the left hand and fingers is reopened.    

Service Connection 

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service, but no compensation shall be paid if the disability is a result of the person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, there is no question that the Veteran injured his left hand in Vietnam in November 1969 and there is no question that three left finger amputations and other left hand residuals resulted from that injury.  The pertinent question is whether VA's misconduct regulations bar service connection.  

No compensation can be pain if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 5303(b) (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301(a), (b), (c), (d), 3.302 (2010).  Because the Veteran was in active military service at the time of the injuries, his injuries are deemed to have been in the line of duty unless one of the exceptions named in 38 U.S.C.A. § 105 applies.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  The preponderance of the evidence must be against the claim for benefits to be denied.  38 U.S.C.A. § 5107(b); § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  If the claimed injuries are not found to be in the line of duty, there is no legal entitlement to VA compensation, although entitlement to service connection may still be warranted.  Barela v. West, 11 Vet. App. 280, 1998.

Under 38 C.F.R. § 3.1 (m), In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not if at the time the injury was suffered or disease contracted the Veteran was:

(1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.
(2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge.
(3) Confined under a sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.

38 U.S.C.A. § 3.105; 38 C.F.R. § 3.1 (m)

Under 38 C.F.R. § 3.1 (n), Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the [Department of Veterans Affairs] unless it is patently inconsistent with the facts and the requirements of laws administered by the [Department of Veterans Affairs].

(1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.
(2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.
(3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. (See §§ 3.301, 3.302.).

Applying 38 C.F.R. §§ 3.1 (m) (n), to the facts of the case, it is not shown that at the time of the injury the Veteran was avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.  It is not shown that he was confined under a sentence of court-martial involving an unremitted dishonorable discharge.  It is not shown that he was confined under a sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  It is not shown that the Veteran engaged in "willful misconduct" within the meaning of § 3.1.  There is no evidence that handling a detonator in Vietnam is a known prohibited action.  None of the evidence suggests that deliberate or intentional wrongdoing was done with knowledge of or wanton and reckless disregard of it probable consequences.  

Indeed, one might conclude that no reasonable person would hold a detonator in his hand knowing that he would lose three fingers.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that although it was a mistake to handle the detonator, at the time of the incident, the detonator gave no notice that it would probably explode in the seconds that the Veteran handled it.  Thus, the requirement of an act that involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences is not met.

In March 2009, a VA clinical psychologist interviewed the Veteran and concluded that there is no evidence of clinical insanity while in the military.  While this psychiatric opinion precludes a claim of insanity, the Veteran retains his status as one who possessed a reasonable mind at the time of the incident.  The Board cannot conclude that a reasonable person such as the Veteran would handle a detonator if the person knew that handling it would probably cause it to explode.  

As an additional favorable argument, the record reflects that the Veteran earned the expert badge for hand grenade.  This is evidence that the Veteran had some knowledge and competence in handling explosives.  This is favorable evidence because in the Veteran's judgment, the explosive device was safe to handle.  In hindsight, his judgment proved faulty; however, mere faulty judgment does not prove deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.

With respect to the Department of the Army's official findings of not in the line-of-duty and official misconduct, the Army's conclusions are irrelevant, for VA has its own standards for line-of-duty and misconduct determinations and its own paternalistic "benefit of the doubt doctrine" set forth at 38 U.S.C.A. 5701.  A VA regulation states that a service department finding that injury, disease, or death was not due to misconduct will be binding on VA unless patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1 (n).  However, this regulation does not accord deference to a service department finding of not-line-of-duty or was due to misconduct determinations.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The lay evidence may also be used to help establish that there was no misconduct.  In this regard, the Veteran has claimed that he attempted to remove the explosive device from his hooch for the safety of others and himself.  The lay evidence in this regard is competent, credible, and probative.  The Board finds no misconduct in the act of removing the explosive device from his hooch for the safety of others and himself.  

Even though some reports mention that the Veteran carried the device to another dwelling to intimidate another soldier, this does not tend to show that the Veteran knew that handling the device would cause it to explode.  The fact that he carried it around and perhaps toyed with it suggests even more persuasively that he did not know that this would cause it to explode in his hand.

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise on the issue of no misconduct.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Misconduct is not found and service connection for residuals of injury to the left hand will therefore be granted.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated 50 percent disabling under Diagnostic Code 9411 for the earlier portion of the appeal period and 70 percent for the latter.  That is, a staged rating has been assigned.  See Hart, supra.  Under the rating criteria for PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

In January 2001, the Veteran requested service connection for PTSD.  He reported sleep problems and nervousness.  He submitted a January 2000-dated VA mental health clinic report that notes anxiety disorder, NOS, and possible PTSD.  His insight and judgment were fair.  

A December 2001 VA referral examination performed at Ohio State Medical University reflects that the Veteran's insight and judgment are "rather poor."  The psychiatrist offered an Axis I diagnosis of history of polysubstance abuse currently in partial remission; mood disorder NOS; and history of psychotic diagnosis.  The psychiatrist offered a Global Assessment of Functioning (GAF) score of 40 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (hereinafter: DSM-IV),  a score of 31 to 40 is indicative of impairment in reality testing or major impairment in work, judgment, thinking, or mood, i.e., is unable to work.  See 38 C.F.R. § 4.125 (2010)].  The psychiatrist opined that "when the symptoms are less fulminant, the patient has a GAF of approximately 60."  The psychiatric also noted a previous diagnosis of paranoid schizophrenia and likely other psychosis in the past, possibly aggravated by drug use.  The examiner added, "This is a depressed individual who avoids common day-to-day relationships."  

A November 2003 VA initial mental disorders compensation examination report mentions that the Veteran received Social Security Administration (SSA) disability benefits and VA pension.  The Veteran reported private treatment and a current private prescription for anti-anxiety medication.  The Axis I diagnosis was PTSD and mood disorder due to medical conditions.  The VA staff psychiatrist assigned a GAF score of 51 [according to DSM-IV, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2010)].

The Veteran was hospitalized in May 2004 at Memorial Hospital of Union County [Ohio] for suicidal ideation, homicidal ideations, and paranoia.  The admission diagnosis was paranoid schizophrenia acute exacerbation.  The Veteran's psychotropic medications were managed.  The discharge assessments included paranoid schizophrenia.  

A March 2005 VA depression screening was positive.  The Veteran was referred to mental health.  

An October 2005 VA PTSD compensation examination report reflects that the Veteran had not worked in the recent 10 years because of left eye blindness and nervousness.  He received VA benefits and SSA disability benefits.  The examiner (no credential supplied) noted tenseness and anxiousness.  Suspiciousness and nervousness were also observed.  The Veteran possessed at least some insight and judgment.  The Axis I diagnosis was PTSD.  The examiner assigned a GAF score of 50 to 55 to reflect that, as the examiner described, "He is not able to do anything."  

In May 2006, the Veteran submitted lay witness statements to the effect that his PTSD symptoms are severe.  One of the statements is from a licensed practical nurse who reportedly observed the Veteran's nightmares of Vietnam. 

According to a March 2009 VA PTSD compensation examination report, the Veteran's mood was dysphoric and his affect was limited.  His thought processes were easily derailed, which impacted his rationality and logic.  His recent memory was good.  His insight was fair and his judgment was fair to good.  He admitted to depression and occasional suicidal ideations, but no intent or plan.  He was easily irritated and agitated.  Psychological testing indicated severe PTSD and also severe depression.  The diagnoses were severe PTSD, dysthymic disorder secondary to untreated PTSD, and a mood disorder secondary to medical conditions.  The clinical psychologist assigned a GAF score of 41 [according to DSM-IV, GAF scores of 41 through 50, and lower, are indicative of serious symptoms, or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2010)].  

The VA clinical psychologist found that PTSD would preclude any employment.  

PTSD has been manifested throughout the appeal period by total occupational and social impairment, impaired judgment and insight, occasional suicidal and homicidal ideations, acute exacerbations of paranoid schizophrenia, suspiciousness, and nervousness.  During the initial appeal period, the GAF scores ranged from 40 to 55.  Scores of 50 and lower represent total occupational impairment; however, even the highest GAF score assigned, 55, was offered with a rationale that "he is not able to do anything."  Resolving any doubt on this question in favor of the Veteran, the Board finds that total occupational and social impairment are shown.  

Comparing the symptoms attributed to PTSD with the criteria of the rating schedule, the Board finds that the criteria for a 100 percent disability rating under Diagnostic Code 9411 are more nearly approximated.  This conclusion is reached on the basis of total occupational and social impairment, as opposed to merely a showing of some impairment, which is the stated threshold requirement for a 70 percent rating.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  While the GAF scores and symptoms have varied during the appeal period, according to 38 C.F.R. § 4.2, "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 100 percent schedular rating will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The record reasonably raises the question of unemployability due to PTSD.  This inferred TDIU claim is part and parcel to the claim for a higher initial PTSD rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because this issue has not been developed for Board review, it must be remanded for further development.  Extra-schedular consideration will be addressed in the REMAND portion of the decision below.

ORDER

Service connection for residuals of injury to the left hand, including partial amputation of the middle, ring, and little fingers, is granted.

A 100 percent schedular rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.







REMAND

Initial Rating for Dysthymic Disorder

As noted in the Introduction, in a March 2010-issued rating decision, the AMC granted separate service connection for dysthymic disorder by simply re-characterizing the PTSD disability as PTSD and dysthymic disorder.  The Veteran's representative submitted a timely NOD to the initial dysthymia rating.  The claims files do not reflect that a statement of the case (SOC) has been issued concerning that issue.  The Court has held that an unprocessed NOD should be remanded, rather than referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

The record raises the issue of entitlement to TDIU.  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

While a 100 percent schedular rating has been granted above, this rating does not preclude a simultaneous TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected VA's rationale for concluding that a 100 percent schedular rating must subsume a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  




Accordingly, this case is remanded for the following action:

1.  SSA records might be pertinent to the TDIU and extra-schedular claims.  An effort should be made to obtain pertinent SSA decisions and the medical records upon which they are based.  

2.  The AMC should issue an SOC with respect to the grant of service connection and a noncompensable rating for dysthymic disorder.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2010), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.  Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

3.  The AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU and extra-schedular claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


